Citation Nr: 0841270	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  05-06 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a back disability, 
including as secondary to a service-connected left knee 
disability.  

3.  Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The veteran had active service from April 1973 to April 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.  

In December 2007, the veteran withdrew his claim for a right 
knee disability.  Therefore, that issue is not before the 
Board.  A substantive appeal may be withdrawn in writing at 
any time before the Board promulgates a decision. 38 C.F.R. 
§§ 20.202, 20.204(b).  

At his July 2008 Travel Board hearing, the veteran submitted 
additional evidence, accompanied by the required waiver of RO 
jurisdiction.  38 C.F.R. § 20.1304(c) (2008).  

The issue of entitlement to service connection for a right 
shoulder disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's tinnitus was caused by his period of 
military service.  

2.  The veteran's back disability was caused by his period of 
military service.  


CONCLUSIONS OF LAW

1.  The veteran's tinnitus was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008). 

2.  The veteran's back disability was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in May 2003 and May 2004, the RO advised the veteran of 
the evidence needed to substantiate his claims and explained 
what evidence VA was obligated to obtain or to assist the 
veteran in obtaining and what information or evidence the 
veteran was responsible for providing.  Thus, the Board finds 
that the RO has provided all notice required by the VCAA.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to initially adjudicating his claims, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  

The Board notes that in a March 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Notice errors are presumed prejudicial unless VA shows that 
the errors did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the veteran; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F. 3d 
881 (2007).  

Since providing the veteran additional VCAA notices in March 
2006, the RO readjudicated the veteran's claims in the 
November 2007 supplemental statement of the case (SSOC).  
This is important to note because the Federal Circuit Court 
has held that a SOC or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and (2)  based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  Sanders v. Nicholson, 487 
F.3d 881 (2007), petition for cert. filed, No. 07-1209 (S. 
Ct. Mar. 21, 2008).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has diagnoses of tinnitus and 
arthritis of the back.  Therefore, he has disabilities for VA 
purposes.  

At his July 2008 Travel Board hearing, the veteran submitted 
evidence from Drs. J. Q. and A. S., private physicians.  Dr. 
J. Q. provided lengthy statements regarding the veteran's 
tinnitus and back disability, and he indicated that the 
veteran showed him copies of his SMRs and medical records. 

Tinnitus

The veteran underwent a VA audio examination in October 2007.  
Upon review of the claims folder, the examiner was unable to 
find any previous hearing tests done while the veteran was in 
service.  The veteran reported that he was exposed to loud 
gunfire, pneumatic tool noise, and helicopters while in 
service.  He denied non-military noise exposure.  He was 
diagnosed with bilateral tinnitus.  The examiner opined that 
the tinnitus was likely caused by acoustic trauma.  

The veteran described his work aboard a naval ship, both at 
his July 2008 hearing and to J. Q. at his examination.  He 
stated that worked on large pieces of communication equipment 
and was around loud pneumonic tools.  He stated that his 
berth was one deck underneath the fantail of the ship, which 
was where a helicopter pad and Talos missile launcher were 
located.  He also stated that Marines shot machine guns above 
his berth.  Dr. J. Q. concluded that the veteran was exposed 
to acoustic trauma in service, and that nearly everyone will 
lose some hearing if exposed to sufficiently intense noise.  
He opined that as a result of his exposure to continuous 
acoustic trauma in service, he developed tinnitus.  

The Board finds that the VA examination and private physician 
report are both entitled to great probative weight, and that 
they provide evidence in favor of the veteran's claim.  There 
is no evidence of record providing a negative opinion.  The 
Board finds that the preponderance of the evidence is in 
favor of service connection for tinnitus.  38 U.S.C.A. 
§ 5107(b).  The appeal is granted.  


Back Disability

The veteran's SMRs show three instances of treatment for back 
pain after the veteran fell from a ladder.  In December 1975 
he complained of low back pain.  In January 1975, he was 
treated two times.  First, he reported a history of back pain 
for 10 days.  He was diagnosed with mild lower lumbar spasm 
with ranges of motion mildly limited.  Eight days later, he 
was treated a second time for low back pain.  

In October 1991, an MRI of his lumbar spine revealed disc 
desiccation of the lumbar spine.  

In October 2007, the veteran underwent a VA spine 
examination.  He reported falling about five feet from a 
ladder.  He was placed on light duty for a few weeks, and has 
had pain since that time.  He took Tylenol or ibuprofen for 
pain relief.  After examining the veteran, the physician 
diagnosed him with degenerative osteoarthritis of the lumbar 
spine and concluded that it was not caused by his service-
connected left knee disability.  His reasoning was that the 
veteran hurt his back in service in 1975 and did not have a 
knee problem until 1977.  The examiner did not opine as to 
direct service connection, that is, whether his back 
disability was directly caused by an incident or injury that 
occurred in service.  

In July 2008, Dr. J. Q. submitted a lengthy statement in 
favor of the veteran's claim.  He reviewed medical records 
supplied by the veteran, including his SMRs.  Dr. J. Q. 
stated that one episode of trauma could cause a back 
disability such as the veteran's.  Dr. J. Q. concluded that 
there is "no doubt" that the veteran's fall from a ladder 
was the precursor to his present back disability, and that 
the veteran's back disability began in service.  

In this case, there are two conflicting medical opinions.  
First, a VA examiner found that the veteran's back disability 
was not caused by his service-connected knee disability.  
Second, Dr. J. Q., an orthopedic specialist, found that the 
veteran's fall from a ladder in service was the direct cause 
of his back disability.  

While service connection cannot be established under the 
secondary theory, it can be established under the direct 
theory.  Dr. J. Q.'s opinion is entitled to probative weight 
and provides strong evidence in favor of the veteran's claim.  
The Board finds that the preponderance of the evidence is in 
favor of direct service connection for a back disability.  
38 U.S.C.A. § 5107(b).  The appeal is granted.  


ORDER

Service connection for tinnitus is granted.  

Service connection for a back disability is granted.  


REMAND

In March 1979, the veteran was treated in service for muscle 
pain in his right shoulder.  He reported injuring himself 
while skiing.  He was prescribed medication and told to use a 
heating pad.  

In July 2004, the veteran had a normal shoulder x-ray.  A 
February 2005 x-ray showed abnormal findings.  A February 
2005 consult report stated that the veteran's right knee 
buckled while he was walking on a flat, paved surface.  He 
fell and hit his right shoulder.  He used an ice compress to 
relieve swelling in his right shoulder.  He reported that he 
pulled his right shoulder at work in 1999.  

At his July 2008 Travel Board hearing, the veteran stated 
that his discharge physical was performed prior to his injury 
which occurred shortly prior to separation, which is why a 
right shoulder disability is not mentioned.  

In July 2008, the veteran submitted a statement from Dr. A. 
S., who stated that the veteran sustained an injury to his 
right shoulder in service which gradually worsened over time 
with noted limitation and pain on motion.  Dr. A. S. also 
stated that the veteran's job entailed a great deal of 
pulling, twisting, and climbing.  Dr. A. S. concluded that it 
was "more likely than not" that the veteran's shoulder 
condition was caused by his period of service.  The veteran 
was diagnosed with right shoulder capsulitis and impingement 
syndrome with degenerative joint disease.  

In July 2008, the veteran submitted a statement from T. V., 
who served with him in the Navy.  T. V. observed the veteran 
having problems with his right shoulder, and he believed it 
was from an occurrence just before he was discharged.  T. V. 
saw the veteran in mid 1979, and observed the veteran still 
having shoulder problems after discharge.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

In this case, there is evidence of a right shoulder 
disability, as diagnosed by Dr. A. S., and an indication that 
the disability may have its origins in service.  
Specifically, the veteran testified that he injured his 
shoulder after his discharge physical but prior to 
separation.  The July 2008 statement from T. V. appears to 
corroborate that statement.  Additionally, Dr. A. S. opined 
that the veteran's single instance of right shoulder pain in 
service was the cause of his current disability.  As there is 
other evidence of record that the veteran has injured his 
shoulder n 1999 and February 2005, after leaving the 
military, an examination is required in order for the Board 
to have sufficient evidence to decide the claim.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA joints examination to obtain a 
medical nexus opinion determining (1) 
whether the veteran has a right shoulder 
disability and (2) whether it is at least 
as likely as not that his right shoulder 
condition is attributable to his military 
service.  

The examiner should provide specific 
diagnoses for the condition or, if the 
veteran is not deemed to have a right 
shoulder disability, the examiner should 
so state.  

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  The examiner should discuss 
the rationale of the opinions, whether 
favorable or unfavorable.  If the 
examiner cannot provide the requested 
opinions without resorting to 
speculation, he or she should expressly 
indicate this.

The claims folder must be made available 
to the examiner, who must state whether 
it was reviewed in conjunction with the 
examination.  

The RO should advise the veteran that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.  

2.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
the disposition remains unfavorable, send 
the veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


